TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00525-CR


Rodney Dwayne Lewis, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 52,001, HONORABLE JOE CARROLL, JUDGE PRESIDING





PER CURIAM

Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.

Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   October 25, 2001
Do Not Publish